Citation Nr: 1530499	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an compensable initial rating on an extraschedular basis for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Jackson, Mississippi.

The Veteran and his spouse testified at a November 2013 hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.

In October 2014, the Board denied entitlement to an initial compensable evaluation for service connected bilateral hearing loss.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  Shortly thereafter, the Court issued an order granting the Joint Motion, returning the case to the Board.  The Joint Motion moved for the October 2014 Board decision to be vacated and remanded only in so far as an initial compensable rating was denied on an extraschedular basis.  For this reason the Board will now only consider the issue of entitlement to an initial compensable extraschedular rating for bilateral hearing loss disability.  


FINDING OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture.

2.  The most probative evidence of record is against a finding that the Veteran's bilateral hearing loss disability has caused marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 

3.  The most probative evidence of record is against a finding that the combined effect of the Veteran's service-connected disabilities is an exceptional circumstance which warrants referral for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for referral for extraschedular consideration have not been met.  38 U.S.C.A. § 501(a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321(b) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  The Veteran was provided VA examinations to address the severity of his service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 I(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The June 2014 VA examination report includes a discussion of the functional impact of hearing loss on the Veteran's daily life, and findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012); See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis & Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

As noted above, the Court remanded only that portion of the Board's decision that determined that referral for an extra-schedular rating for bilateral hearing loss disability was not warranted.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). 

The Board has also considered that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  

A September 2009 audiological examination performed by the ENT Clinic of Slidell recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
60
60
--
65
--
Left
10
50
--
55
--

An October 2009 VA audiological examination recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
50
65
60
65
60
Left
25
60
60
60
51

Speech recognition was 68 percent in the right ear and 92 percent in the left ear.  

A January 2011 VA audiological examination recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
25
60
65
65
54
Left
10
55
65
60
48

Speech recognition was 94 percent in the right ear and 96 percent in the left ear.  

Finally, a June 2014 VA audiological examination recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
25
55
70
65
54
Left
10
55
65
60
48

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  

The VA examiner indicated that the Veteran's hearing loss impacts the ordinary conditions of daily life, including the Veteran's ability to work.  The VA examiner further noted that 

[t]he veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  Many individuals with the veteran's degree of hearing loss, or worse, function well in many occupational settings.  This is not to say that the veteran's hearing loss would not cause some problems depending on vocation.  He may have trouble working well in very noisy environments, and in environments which required him to often use non fact-to-face communications equipment (such as speaker, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other 'beeps and pings').  

The Veteran and his spouse testified at a November 2013 Board hearing.  They reported that the Veteran's hearing aids irritate his ears, that things often sound scrambled through the hearing aids, and that following a day or two of consistent use, the hearing aids wear off.  Furthermore, the Veteran has to put the phone on "speaker" and his wife often has to repeat what is said by whoever is on the phone.  She also has to do the same outside of the house in place like church.  The Veteran indicated that his right ear is worse than his left ear in hearing acuity.  He noted that audio testing is done in an environment with no background noise and that his hearing problems are most severe when there is background noise.

The record also includes statements made by the Veteran and his wife that the Veteran has to have the television and radio volume turned up very loud, and the Veteran's wife has to repeat most things to the Veteran.  He reported that he has been prescribed a TV Head Set Volume Monitor to assist with hearing the TV.  The Veteran notes that even with hearing aids, he has to look directly at a person to understand them.  The Veteran reported that, essentially, he has to rely on eyesight alone when driving.  

The Veteran's functional impairment due to hearing loss that is compounded by background or environmental noise, or when not in a face-to-face situation, is a disability picture that is contemplated in the regulations and rating criteria as noted in the Federal Register cited above.  The fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

Importantly, the Veteran is service connected for bilateral hearing loss disability.  Hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  The evidence does not reflect, and the Veteran has not alleged, that his hearing loss disability is manifested by other symptoms such as loss of another sense, migraines, or speech difficulties.  Moreover, the Veteran's problems hearing acuity with the use of the hearing aid have been attributed, in part, to allowing moisture to get into the aids, the need to change wax guards, and dead batteries (e.g. see 2010 VA records), and not to some hearing loss disability symptom outside the rating criteria.  The Board finds that the first prong of Thun has not been met.

For purposes of completeness, the Board has also considered whether the second prong of Thun has been met, but finds that it has not.  The evidence does not reflect that there has been marked interference with employment or hospitalization due to hearing loss disability.  

There is no competent credible evidence of record that the Veteran's hearing loss disability has resulted in an actual marked interference with employment, such as him having been fired from a job, having to take excessive leave, or having been demoted or reprimanded.  The Board acknowledges that the June 2014 VA examiner noted the Veteran may have trouble working well in very noisy environments, environments which required him to often use non fact-to-face communications equipment, or in jobs which required a great deal of attention to high pitched sounds.  However, the examiner's overall assessment was that "[t]he veteran's hearing loss alone should not be a barrier to a wide range of employment settings."  This evidence supports, at worst, a finding that the Veteran's hearing loss prevents him from employment in a small segment of jobs.  This is insufficient to find that his hearing loss would result in marked interference with employment.  

Additionally, the Veteran has not asserted and the record does not support a finding that the Veteran's hearing loss level and symptomatology results in frequent periods of hospitalization.  Finally, the evidence does not show any related factor similar in kind to marked interference with employment or frequent hospitalization.

Under Johnson v. McDonald, 26 Vet. App. 237, 246 (2013), rev'd sub nom. Johnson v. McDonald, ___ F. 3d ___, No. 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Board finds that this is not the Veteran's situation.  The Veteran is service connected for bilateral hearing loss disability and tinnitus.  All of the pertinent symptoms and manifestations are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the second Thun element is met with regard to Veteran's hearing loss disability.  As such, the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Referral of the Veteran's bilateral hearing loss disability for consideration of an extraschedular rating is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


